Citation Nr: 1028080	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2004 and by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that a rating decision issued in January 2006 
characterizes the instant claim as a claim to reopen a previously 
denied PTSD service connection claim, although a subsequent 
statement of the case and the certification of appeal 
characterize the Veteran's claim as an initial service connection 
claim.  However, a review of the Veteran's claim file reflects 
that within one year of the August 2004 rating decision that 
initially denied the Veteran's PTSD service connection claim, the 
Veteran filed a statement requesting reconsideration of that 
denial.  As no special wording is required for a notice of 
disagreement, the Board finds that the Veteran's statement 
received in August 2005 was sufficient to voice his disagreement 
with the rating decision that denied his PTSD claim.  
Accordingly, the August 2004 rating decision did not become final 
due to the Veteran's failure to timely perfect an appeal, and the 
issue on appeal has been phrased as an initial service connection 
claim rather than a claim to reopen.


FINDINGS OF FACT

1.  The Veteran has been clinically diagnosed with PTSD by VA 
psychiatrists, based on several in-service PTSD stressors, the 
description of which the Board finds are credible.

2.  The Veteran's reported stressors are consistent with the 
circumstances of his Vietnam service, with the 7th and 1st 
Infantry Divisions.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
instant case, the Board is granting service connection for PTSD; 
thus, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
considered.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.

To establish entitlement to service connection for PTSD a veteran 
must provide:    (1) medical evidence diagnosing PTSD; (2) a 
link, established by medical evidence, between current symptoms 
of PTSD and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

Additionally, pursuant to the newly enacted 38 C.F.R. 
§ 3.304(f)(3), the credible supporting evidence that the claimed 
in-service stressor occurred may be established through credible 
lay testimony alone if the in-service stressor involves fear of 
hostile military or terrorist activity.  "[F]ear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).

The Veteran contends that he developed PTSD as the result of his 
in-service experiences while stationed in the Republic of 
Vietnam.  The Veteran recounts being deeply affected by the death 
of a warrant officer who was killed while operating a helicopter, 
the deaths of six friends who were soldiers assigned to an 
artillery unit, as well as exposure to the bodies of five enemy 
combatants who were killed by his company and thereafter placed 
on a table in the Health Unit.  The Veteran also recounted being 
disturbed after learning that an individual working at his base 
was actually a member of the Viet Cong and had shot at an 
incoming helicopter carrying mail and papers.  The Veteran 
reports that he requested to speak with the chaplain after 
experiencing difficulty coping and that he was eventually sent 
home from Vietnam 45 to 50 days early due to his deteriorating 
psychiatric condition.

The Veteran's service treatment records and silent for any 
psychiatric treatment or diagnosed psychiatric disorders, and his 
DD Form 214 and service personnel records reflect the Veteran's 
service in the Republic of Vietnam for 11 months and 22 days.  
The Veteran's in-service specialty is reflected as a clerk, 
typist, however, he was assigned to headquarters company of the 
7th Infantry Division from February 1965 to July 1965, the 155th 
Aviation Company from July 1965 to November 1965, and A Company, 
1st Aviation Battalion, 1st Infantry Division from November 1965 
to January 1966.  A Company's involvement in major operations was 
confirmed in information received in April 2007.  

The Veteran's VA treatment records reflect a current diagnosis of 
PTSD, and the treatment records reflect the stressors cited in 
conjunction with this diagnosis include the Veteran's reported 
in-service experiences of experiencing the loss of fellow 
soldiers during service and exposure to dead bodies. 

The Board finds that the Veteran's reported in-service stressors, 
which include the deaths of friends and fellow soldiers, and the 
observation of the dead bodies of enemy combatants, are credible 
as the Veteran's reported in-service experiences have remained 
consistent throughout all of his submitted statements and VA 
treatment records.  See c.f. Cromer v. Nicholson, 19 Vet. App. 
215 (2005) (finding a history, provided by a veteran, that had 
varied over time was not credible).  The Board also considers the 
Veteran's reported stressors are consistent with the place, type, 
and circumstances of the Veteran's service since he was with a 
unit established to have been involved in major operations in 
Vietnam during the time of the Veteran's service with it.  When 
the conclusion the Veteran's claimed stressors are sufficiently 
established is coupled with the evidence of a current clinical 
diagnosis of PTSD by VA psychiatrists who cite the Veteran's 
reported in-service stressors as the experiences causing his 
current PTSD, a basis for establishing entitlement to service 
connection for PTSD is presented.  Therefore, the Veteran's 
appeal is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


